Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0219276 A1) in view of Ikai et al. (US 2018/0192076 A1).

Regarding claim 1, Li discloses an image decoding method (see fig. 5), comprising: obtaining a current coding tree unit (CTU) of a first size configuring a current picture (see 210 in fig. 5; e.g. see ¶ [0139]); determining whether to implicitly divide the current coding tree unit (see 210-212 in fig. 5); dividing the current coding tree unit into one or more coding units (CUs) based on the determination (see 218 in fig. 5); obtaining, from a bitstream, division information (see 216 in fig. 5) for the current coding unit among the one or more coding units ; and dividing (see 219 in fig. 5) and decoding (see 220 in fig. 5) the current coding unit, wherein in case the current coding tree unit is determined to be implicitly divided (see 210-212 in fig. 5, the dividing the current coding tree unit performs an implicit dividing process recursively until the current coding tree unit of the first size is divided into a plurality of coding units of a second size (see loop of 214-219 in fig. 5), and wherein the dividing and decoding the current coding unit divides the current coding unit by using at least one among a plurality of splitting methods including a quadtree splitting method and a binary tree splitting method (e.g. see ¶ [0041]).
Although Li discloses the implicit dividing process, it is noted that Li does not disclose wherein the implicit dividing process performed by using a quadtree splitting method with skipping decoding of division information.
However, Ikai discloses an image decoding system wherein the implicit dividing process performed by using a quadtree splitting method with skipping decoding of division information (see S1422 in fig. 5; e.g. see ¶ [0224]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ikai teachings of skip decoding of divisional information into Li implicit dividing for the benefit of controlling the code rate reduction to improve bitrate.

Regarding claims 2 and 12, Li further discloses wherein the determining whether to implicitly divide the current coding tree unit is performed based on information signaled at a sequence level (e.g. see ¶ [0113]). 

Regarding claim 6, Li further discloses wherein in case the current coding tree unit is determined not to be implicitly divided (see “No” of 218 in fig. 5), the dividing the current coding tree unit into one or more coding units (CUs) comprises: obtaining, from the bitstream, division information (see 222 in fig. 5) for the current coding tree unit; and dividing, based on the division information, the coding tree unit into one or more coding units (see 224-226 in fig. 5).

Regarding claim 11, the claim(s) recite an encoding method (see fig. 6) analogous limitations to claim 1 decoding method, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite a computer readable recording medium storing encoding method (see fig. 6; e.g. see ¶ [0010]) analogous limitations to claim 11 encoding method, and is/are therefore rejected on the same premise.


Claims 7, 8 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Li and Ikai in view of Zhang et al. (US 2018/0213264 A1).

Regarding claims 7, 8 and 17, Li does not disclose wherein the division information for the current coding unit comprises information indicating one among the plurality of splitting methods, wherein the plurality of splitting methods comprises the quadtree splitting method and the binary tree division method.
However, Zhang discloses a block partitioning coding method wherein the division information for the current coding unit comprises information indicating one among the plurality of splitting methods (e.g. see ¶ [0016]), wherein the plurality of splitting methods comprises the quadtree splitting method and the binary tree division method (e.g. see ¶ [0016]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Zhang teachings of division method signaling into Li block division for the benefit efficiently compressing data by further dividing blocks into subblocks when the quadtree method is not feasible.

Response to Arguments
Applicant's arguments with respect to claims 1-2, 6-8, 11-12, 17 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zheng (US 2016/0261875 A1), discloses coding tree unit splitting with various sizes.
2.	Chono (US 2019/0075327 A1), discloses quadtree and binary tree split.
3.	Chono (US 2019/0253737 A1), discloses quadtree and binary tree split information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485